Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 02/24/2022.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final.
4.	Acknowledgement is made of the Terminal Disclaimer filed on 03/23/2022.

Information Disclosure Statement
5.	The information disclosure statements (IDS) filed on 02/24/2022 (i.e., 5 IDSs) are being considered by the examiner.

Claim Rejections - 35 USC § 101
6.	The 35 U.S.C. 101 rejection made in the prior Office action is withdrawn in view of the claim amendment filed on 02/24/2022.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1, 9 and 14, these claims recite the limitations of “…to obtain the requested data without reliance on first recovering the requested data…” (i.e., lines 14-16 of claim 1), and “wherein recovery of the requested data via the second geographically distributed zone is independent of first recovering the requested data…” (i.e., lines 9-10 of claim 9; lines 14-15 of claim 11) (emphasis added).  However, the specification lacks the description regarding these features. More specifically, the applicant’s explanation regarding these features in view of Figure 2 lacks the description.  Thus, since there was no support in the original disclosure for the claimed limitations, the newly added limitations constitute new matter.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reliance” in claim 1, line 15 is a relative term which renders the claim indefinite. The term “reliance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0097875 (hereinafter Jess) in view of U.S. 2018/0181612 (hereinafter Danilov).

	Regarding claims 1, 9 and 14, Jess discloses a system, comprising:
a processor, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising ([0022]):
receiving, at a local distributed zone of a distributed zone data storage system, a client request for requested data from a client ([0018]; fig. 1 as shown below; “An exemplary storage system 104 receives data transactions (e.g., requests to read and/or write data) from the hosts 102 and takes an action…”); 

    PNG
    media_image1.png
    1157
    1048
    media_image1.png
    Greyscale
 
based on determining that the requested data is owned by a first remote distributed zone, requesting the requested data from the first remote distributed zone;  receiving an indication from the first remote distributed zone that the requested data is not returnable from the first remote distributed zone ([0024, 0031 and 0036]; fig. 4, elements 402 and 404; “Referring to block 402 of FIG. 4 and to FIG. 5, a storage controller 112 of a storage node 106 determines that one or more storage devices 110 of the storage node 106 have failed.  Referring to block 404 of FIG. 4, the storage controller 112 identifies data that cannot be read from the failed storage devices 110 by segment…”).
Jess does not explicitly disclose the recited claim limitation of in response to the receiving the indication, obtaining, at the local distributed zone, first recovery data, obtaining, at the local distributed zone, second recovery data, combining, at the local distributed zone, the first recovery data and the second recovery data to obtain the requested data without reliance on first recovering the requested data at the first remote distributed zone, and sending, in response to the client request, the requested data from the local distributed zone to the client. However, Danilov discloses that “Referring to FIG. 4, a diagram 400 illustrating data chunk recovery in the example storage system 300 is shown.  After failure of zone 306, the chunk F it used to store becomes unavailable.  Zone 301 starts the recover process.  It may read the final XOR chunk from zone 307 and “withdraw” content of its chunk A from the final XOR chunk by performing a bitwise XOR operation on the final XOR chunk from zone 307 and its own chunk A.  The resulting intermediate XOR chunk with chunk A “withdrawn” may passed onto other healthy frontend zones.  In this illustrated example, the intermediate XOR chunk is passed onto zones 302 through 305, in that order, where at each frontend zone 302 through 305, the zone “withdraws” the content of its own data chunk by performing an XOR operation.  At the end, zone 305 may receive the XOR chunk with the content of chunks A through D withdrawn, which a person skill in the art should realize is equal to chunk E XOR chunk F.  Zone 5 may this XOR chunk and its own chunk E to restore the exact content of chunk F by performing an XOR operation…” ([0024-0026]; figs. 3-4 as shown below) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Danilov in the system of Jess in view of the desire to enhance the data recovery system by utilizing the XOR technique resulting in improving the data recovery process.  Jess additionally discloses a machine-readable storage medium (Jess: [0001]).
  
    PNG
    media_image2.png
    1194
    987
    media_image2.png
    Greyscale
                 
    PNG
    media_image3.png
    1195
    1040
    media_image3.png
    Greyscale


Regarding claims 2 and 15, Jess in view of Danilov discloses the system wherein the obtaining the first recovery data comprises accessing a storage device of the local distributed zone, and wherein the obtaining the second recovery data comprises requesting the second recovery data from a second remote distributed zone and receiving the second recovery data from a second remote distributed zone (Jess: [0018 and 0024]) and (Danilov: [0024]).  Therefore, the limitations of claims 2 and 15 are rejected in the analysis of claims 1 and 14, and the claims are rejected on that basis.

Regarding claims 3 and 18, Jess in view of Danilov discloses the system wherein the operations further comprise receiving a recovery request from the first remote distributed zone to recover a copy of a lost or corrupt data structure owned by the first remote distributed zone that stores the requested data (Jess: [0025-0026]) and (Danilov: [0026]).  Therefore, the limitations of claims 3 and 18 are rejected in the analysis of claims 1 and 14, and the claims are rejected on that basis.

Regarding claim 4, Jess in view of Danilov discloses the system wherein the obtaining the second recovery data comprises requesting the second recovery data from a second remote distributed zone and receiving the second recovery data from the second remote distributed zone, and wherein the obtaining the first recovery data comprises requesting the first recovery data from a third remote distributed zone and receiving the first recovery data from the third remote distributed zone (Jess: [0031-0032]) and (Danilov: [0024-0026]).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 5, 11 and 17, Jess in view of Danilov discloses the system wherein the combining the first recovery data and the second recovery data comprises performing a bitwise XOR operation of the first recovery data and the second recovery data to obtain the requested data (Jess: [0033]) and (Danilov: [0025-0026]).  Therefore, the limitations of claims 5, 11 and 17 are rejected in the analysis of claims 1, 9 and 14, and the claims are rejected on that basis.

Regarding claim 6, Jess in view of Danilov discloses the system of wherein the client request for the requested data corresponds to a data segment in a chunk that stores the requested data (Jess: [0035]). 

Regarding claim 7, Jess in view of Danilov discloses the system wherein the requesting the requested data from the first remote distributed zone comprises identifying the chunk, and an offset value and a size value representing the data segment (Jess: [0024]) and (Danilov: [0018 and 0024]).   Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 8, Jess in view of Danilov discloses the system wherein the chunk is a first chunk, wherein the first recovery data corresponds to a first counterpart data segment in a second chunk, and wherein the second recovery data corresponds to a second counterpart data segment in a third chunk in which the third chunk comprises a bitwise XOR combination of the first chunk and the second chunk (Jess: [0031-0032]) and (Danilov: [0024 and 0026]).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 10, Jess in view of Danilov discloses the method wherein the request is a first request, wherein the requested data is first requested data, and further comprising,
receiving, by the system in the first geographically distributed zone, a second request from a client requester for second requested data owned by the first geographically distributed zone; determining, by the system in the first geographically distributed zone, that the second requested data is not returnable from the first geographically distributed zone (Jess: [0031-0032]) and (Danilov: [0024]; fig. 3); and
in response to the determining, instructing, by the system in the first geographically distributed zone, the second geographic zone to provide a first recovery part of the requested data, instructing, by the system in the first geographically distributed zone, a third geographic zone to provide a second recovery part of the requested data, receiving, by the system in the first geographically distributed zone, the first recovery part, receiving, by the system in the first geographically distributed zone, the second recovery part, recovering, by the system in the first geographically distributed zone, the second requested data by combining the first recovery part and the second recovery part, and returning, by the system in the first geographically distributed zone, the second requested data to the client requester in response to the second request (Jess: [0033]; fig. 1) and (Danilov: [0023-0024]; fig. 3).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 12, Jess in view of Danilov discloses the method wherein the requested data is part of a corrupt data storage chunk owned by the first geographically distributed zone, and further comprising, initiating, by the system in the first geographically distributed zone, recovery of a non-corrupt replacement copy of the corrupt data storage chunk (Jess: [0018 and 0024]) and (Danilov: [0026]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 13, Jess in view of Danilov discloses the method wherein the requested data is part of a lost data storage chunk owned by the first geographically distributed zone, and further comprising, initiating, by the system in the first geographically distributed zone, recovery of a replacement copy of the lost data storage chunk (Jess: [0025-0026]) and (Danilov: [0024-0025]).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 16, Jess in view of Danilov discloses the machine-readable storage medium wherein the obtaining the first recovery data comprises requesting and receiving the first recovery data from a fourth distributed zone (Jess: [0024, 0031 and 0033]; fig. 1) and (Danilov: figs. 3-4).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 14, and the claim is rejected on that basis.
 
Regarding claim 19, Jess in view of Danilov discloses the machine-readable storage medium wherein the chunk is a first chunk, wherein the obtaining the first recovery data comprises accessing a first counterpart data segment maintained in a second chunk owned by the second distributed zone, and wherein the obtaining the second recovery data from the third distributed zone comprises requesting a second counterpart data segment maintained in a third chunk owned by the third distributed zone (Jess: [0018, 0024 and 0031]) and (Danilov: [0024-0026]).  Therefore, the limitations of claim 19 are rejected in the analysis of claim 14, and the claim is rejected on that basis.

Regarding claim 20, Jess in view of Danilov discloses the machine-readable storage medium wherein the chunk is a first chunk, wherein the obtaining the first recovery data comprises requesting a first counterpart data segment maintained in a second chunk owned by fourth distributed zone, and wherein the obtaining the second recovery data from the third distributed zone comprises requesting a second counterpart data segment maintained in a third chunk owned by the third distributed zone (Jess: [0024, 0031 and 0033]; fig. 1) and (Danilov: [0022 and 0024]; figs. 3-4).  Therefore, the limitations of claim 20 are rejected in the analysis of claim 14, and the claim is rejected on that basis.
Response to Arguments
15.	Regarding claims 1, 9 and 14, applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejection presented in this Office action.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161